PER CURIAM.
Susan Lynn Fineman, Linda Ellen Schwartz, and Neil F. Garfield appeal an order , of contempt dated October 14, 1992, and an order denying appellants’ motion for disqualification.
We conclude, and appellees concede, that the contempt order should not allow appel-lees to apply for relief ex parte in the event the purge provisions of the order are not complied with. We therefore strike the *16phrase “on an ex parte basis” from page 4, paragraph 2, of the order of contempt dated October 14, 1992.
In our view the order of contempt is otherwise entirely correct and abundantly justified. See § 38.23, Pla.Stat. (1991). It is affirmed as modified, and the order denying disqualification is affirmed.
Affirmed as modified.